United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 00-3350
                                  ___________

Kandice Raychenne Ball,                   *
                                          *
              Appellant,                  *
                                          *
       v.                                 *
                                          *
State of Arkansas; Mike Huckabee,         *
Individually and in his Official Capacity*
as Governor of the State of Arkansas; *
Winston Bryant, Individually and in his *
Official Capacity as Attorney General *
for the State of Arkansas; Greene         *
County Technical School District; Jim *
Braden, PhD, Individually and in his      * Appeal from the United
Official Capacity as Superintendent of * States District Court for the
the GCT Schools; Rita Adams,              * Eastern District of Arkansas.
Individually and in her Official Capacity *   [UNPUBLISHED]
as Interim Superintendent for the GCT *
Schools for the 1994-1996 School          *
Terms; Danny Breckenridge,                *
Individually and in his Official Capacity *
as Member of the Board of Education *
for the Greene County Technical           *
Schools; Dennis Ellington, Individually *
and in his Official Capacity as Member *
of the Board of Education for the GCT *
Schools; Randy Scott, Individually and *
in his Official Capacity as Member of *
the Board of Education for the GCT        *
Schools; Jannie Distretti, Individually *
and in her Official Capacity as Member *
of the Board of Education for the GCT *
Schools; Anita Wells, Individually and *
in her Official Capacity as Member of *
the Board of Education for the GCT        *
School; Darrel Birmingham,                *
Individually and in his Official Capacity *
as Member of the Board of Education *
for the GCT Schools; Donnie Russell, *
Individually and in his Official Capacity *
as Member of the Board of Education *
for the GCT Schools; Dick Hefner,         *
Individually and in his Official Capacity *
as Principal of GCT High School;          *
Tammy Birmingham, Individually and *
in her Official Capacity as Special       *
Education Coordinator for the GCT         *
Schools; Jamie Gibson, Individually       *
and in her Official Capacity as Special *
Education Coordinator for the GCT         *
Schools; Philip Eaker, Individually and *
in his Official Capacity as Resource      *
Instructor at GCT High School; Albert *
Camp, Individually and in his official *
capacity as Alternative Learning          *
Environment Instructor at GCT High        *
School; Kendall Walden, Individually *
and in his Official Capacity as Algebra *
Instructor of the GCT School District; *
Arkansas Department of Education;         *
Gene Wilhoit, Individually and in his *
Official Capacity as Director of the      *
General Education Division of the         *
Arkansas Department of Education;         *
Barbara Johnson, Individually and in      *
her Official Capacity as Special          *
Education Coordinator for the Arkansas *
Department of Education; Yvette           *

                                        -2-
Dillingham, Individually and in her       *
Official Capacity as Program Support *
Manager for the Home Schools              *
Division of the Arkansas Department of *
Education; Oliver Dillingham,             *
Individually and in his Official Capacity *
as Chairperson of the Special Education *
Evaluation Committee with the Equity *
Assistance Center, Arkansas               *
Department of Education; Arkansas         *
Department of Human Services; Tom *
Dalton, Individually and in his official *
capacity as Director of the Department *
of Human Services for the State of        *
Arkansas; Greene County Human             *
Services; H. C. Lemmons, Individually *
and in his Official Capacity as           *
Administrator for the Department of       *
Human Services, Greene County             *
Division; Dwight Akins, Individually *
and in his Official Capacity as a Family *
Support Specialist for the Greene         *
County Department of Human Services; *
Pat Williams, Individually and in her     *
Official Capacity as a Family Support *
Specialist for Greene County Human        *
Services; Pauline Perrin, Individually *
and in her Official Capacity as a Family *
Support Specialist for Greene County *
Human Services; Margaret Weaver,          *
Individually and in her Official Capacity*
as a Family Support Specialist for        *
Greene County Human Services;             *
United States of America; William J.      *
Clinton, Individually and in his official *
capacity as President of the United       *
States of America; Department of          *

                                        -3-
Justice; Janet Reno, Individually and in *
her Official Capacity as Attorney        *
General of the United States of          *
America; Paula Casey, Individually and *
in her official as U.S. Attorney for the *
Eastern District of Arkansas;            *
Department of Education; Richard         *
Riley, Individually and in his official  *
capacity as Secretary of Education for *
the United States of America;            *
Department of Education, Office for      *
Civil Rights, Region VI; Taylor          *
August, Individually and in his official *
capacity as Regional Director for the    *
Department of Education, Office for      *
Civil Rights, Region VI; Page Baird,     *
Individually and in her Official Capacity*
as Equal Opportunity Specialist for the *
U.S. Department of Education, Office *
for Civil Rights, Region VI; David       *
Berthiaume, Individually and in his      *
Official Capacity as Attorney for the    *
Office of General Counsel of the         *
Secretary of Education; William H.       *
Haubert, II, Individually and in his     *
Official Capacity as Assistant General *
Counsel for the Division of Business     *
and Administrative Law with the U.S. *
Department of Education; Raymond         *
Simon, Individually and in his official *
capacity as Director of the General      *
Education Division of the Arkansas       *
Department of Education; Lee Frazier, *
Individually and in his Official Capacity*
as Director of the Department of         *
Human Services for the State of          *
Arkansas; Stan Rogers, Individually      *

                                        -4-
and in his Official Capacity as County *
Supervisor for the Division of Child    *
and Family Services with the Greene     *
County Department of Human Services; *
Kathy Ray, (originally sued as Cathy    *
Ray) Individually and in her official   *
capacity as a Family Service Worker for *
the Greene County Department of         *
Human Services,                         *
                                        *
             Appellees.                 *
                                   ___________

                        Submitted: March 7, 2001

                             Filed: March 13, 2001
                                  ___________

Before WOLLMAN, Chief Judge, FAGG, and BEAM, Circuit Judges.
                             ___________

PER CURIAM.

       Kandice Ball appeals the district court’s1 dismissal of an Individuals with
Disabilities Education Act suit she brought against the Arkansas Department of
Education and the Greene County Technical School District. Although Ball has not
filed a brief in this case, we have reviewed the record and conclude that Ball’s
complaint is without merit.

     The judgment is affirmed. See 8th Cir. R. 47A(a). We deny Ball’s pending
motions.



      1
       The Honorable Henry Woods, United States District Judge for the Eastern
District of Arkansas.
                                       -5-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -6-